 1
     ULRICO S. ROSALES, State Bar No. 139809
 2   Email: rrosales@wsgr.com
     MEAGHAN SNYDER, State Bar No. 279392
 3   Email: msnyder@wsgr.com
     WILSON SONSINI GOODRICH & ROSATI
 4   Professional Corporation
     650 Page Mill Road
 5   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 6   Facsimile: (650) 565-5100

 7   Attorneys for Plaintiff
     CUTERA, INC.
 8
                                      UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
     CUTERA, INC.,                                      )   CASE NO.: 2:20-CV-00235-KJM-DB
11                                                      )
                      Plaintiff,                        )   MEMORANDUM OF POINTS AND
12                                                      )   AUTHORITIES IN SUPPORT OF
             v.                                         )   PLAINTIFF’S EX PARTE
13                                                      )   APPLICATION FOR TEMPORARY
     LUTRONIC AESTHETICS, INC., and                     )   RESTRAINING ORDER AND
14   Does 1-20.                                         )   ORDER TO SHOW CAUSE RE:
                                                        )   PRELIMINARY INJUCTION AND
15                    Defendants.                       )   FOR ORDER RE PRESERVATION
                                                        )   OF EVIDENCE
16                                                      )
                                                        )
17                                                      )   Before: The Hon. Kimberly J. Mueller
                                                        )   Magistrate Judge Deborah Barnes
18                                                      )
                                                        )   Complaint Filed: January 31, 2020
19                                                      )   Jury Trial Demanded
                                                        )
20                                                      )
                                                        )
21

22

23

24

25

26

27

28

     MEMO. OF POINTS AND AUTHORITIES ISO TRO AND
     OSC RE PRELIM INJ. CASE NO. 2:20-CV-00235-KJM-DB
 1
                                                TABLE OF CONTENTS
 2
                                                                                                                                      Page
 3
     I.      INTRODUCTION ............................................................................................................... 1
 4
     II.     STATEMENT OF FACTS.................................................................................................. 2
 5
             A.        Lutronic Recruits and Induces Laber to Join With A Rich Contract; Laber
 6                     Remains at Cutera as Ring Leader to Orchestrate Mass Defection of Cutera
                       Employees to Obtain Its Trade Secrets, and to Compete Unfairly ......................... 2
 7
             B.        Cutera Believes that Lutronic’s Employees Misappropriated Cutera Trade
 8                     Secrets While Still Employed with Cutera, As Well as While Employed By
                       Lutronic; Lutronic’s Employees Also Deleted Cutera Trade Secret
 9                     Information And Destroyed Evidence Relevant To This Case ............................... 3

10           C.        Cutera Has Invested Significant Resources Developing Its Trade Secrets. ............ 6

11           D.        Cutera Entrusted the Former Cutera Employees With Trade Secrets and
                       They Were Obligated to Protect Cutera’s Trade Secret Information ...................... 8
12
     III.    ARGUMENT ...................................................................................................................... 9
13
             A.        Cutera’s Is Likely to Succeed on the Merits ........................................................... 9
14
                       B.         Cutera Will Be Irreparably Harmed If An Injunction Does Not Issue...... 13
15
                       C.         The Balance of Equities Tips In Cutera’s Favor. ...................................... 14
16
             D.        An Injunction Is In The Public Interest. ................................................................ 15
17
             E.        An Order Is Required To Prevent The Destruction Of Essential Evidence. ......... 15
18
     IV.     CONCLUSION ................................................................................................................. 16
19

20

21

22

23

24

25

26

27

28

     MEMO. OF POINTS AND AUTHORITIES ISO TRO AND                        -i-
     OSC RE PRELIM INJ. CASE NO. 2:20-CV-00235-KJM-DB
 1
                                                       TABLE OF AUTHORITIES
 2
                                                                        CASES
 3                                                                                                                                               Page

 4   Bernhardt v. L.A. Cnty., 339 F.3d 920 (9th Cir. 2003) ...................................................................... 15

 5   Courtesy Temp. Serv., Inc. v. Camacho, 222 Cal. App. 3d 1278 (1990) ...................................... 10

 6   FMC Corp. v. Taiwan Tainan Giant Indus. Co., 730 F.2d 61 (2d Cir. 1984) .............................. 15

 7   Hilderman v. Enea TekSci, Inc., 551 F. Supp. 2d 1183 (S.D. Cal. 2008) ..................................... 11

 8   Hybritech Inc. v. Abbott Labs., 849 F.2d 1446, 1458 (Fed. Cir. 1988) ....................................... 14, 15

 9   Imi-Tech Corp. v. Gagliani, 691 F. Supp. 214 (S.D. Cal. 1986) .................................................. 15

10   Kwikset Corp. v. Superior Court, 51 Cal 4th 310 (2011).............................................................. 10

11   MAI Sys. Corp. v. Peak Comput., Inc., 991 F.2d 511 (9th Cir. 1993)........................................... 11

12   Mattel, Inc. v. MGA Entm’t, Inc., 782 F. Supp. 2d 911 (C.D. Cal. 2011) ..................................... 11

13   Morlife, Inc. v. Perry, 56 Cal. App. 4th 1514 (1997) .................................................................... 10

14   Morton v. Rank Am., Inc., 812 F. Supp. 1062 (C.D. Cal. 1993) ................................................... 10

15   Silvaco Data Sys.s v. Intel Corp. 184 Cal. App. 4th 210 (2010) ................................................... 10

16   Stormans, Inc. v. Selecky, 586 F.3d 1109 (9th Cir. 2009).................................................................. 15

17   Stuhlbarg Int’l. Sales Co. v. John D. Brush & Co., 240 F.3d 832 (9th Cir. 2001) ......................... 9

18   Vacco Indus., Inc. v. Van Den Berg, 5 Cal. App. 4th 34 (1992) ................................................... 11

19   Whyte v. Schlage, Lock Co., 101 Cal. App. 4th 1443 (2002) ........................................................ 10

20   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008) ......................................................... 9

21                                                                   STATUTES

22   18 U.S.C. §1836(b)(3)(A) ............................................................................................................... 9

23   18 U.S.C. § 1839(3) .............................................................................................................................. 9

24   18 U.S.C. § 1839(5) ....................................................................................................................... 9

25

26

27

28

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB                          -ii-
 1   I.      INTRODUCTION

 2           Plaintiff Cutera, Inc. (“Cutera” or “Plaintiff”) has brought this action to counter and stop

 3   Lutronic Aesthetics, Inc. (“Lutronic”) and its newly hired employees from continuing their

 4   deliberate campaign to steal Cutera’s trade secrets, an effort that includes illegally soliciting and

 5   hiring Cutera employees for the very purpose of acquiring Cutera’s secrets. In this application,

 6   Cutera seeks immediate assistance to prevent further irreparable harm to Cutera’s business.

 7           Rather than investing its own resources to develop the sales organization and

 8   infrastructure that Cutera enjoys, the evidence here establishes that Lutronic and its CEO,

 9   Haelyung Hwang, decided to cheat and get a head start by hiring Larry Laber, Cutera’s

10   Executive Vice President of Sales, so that he could, using Cutera trade secrets, in turn hire

11   numerous other Cutera sales professionals to join him at Lutronic. Lutronic’s Hwang lured

12   Laber to Lutronic by offering him the role of Chief Commercial Officer, and a rich compensation

13   package that included salary, a guaranteed bonus, equity in both the Korean parent and the U.S.

14   company, and 2% of the sales revenue growth achieved over the prior year. Eager to reap the

15   rewards of the outsized incentive Lutronic used to entice him, Laber set out to steal Cutera’s

16   valuable sales talent. In fact, he could not even wait until he left Cutera. Rather, while Hwang

17   and Laber struck their deal in November 2019, Laber did not resign from Cutera until January

18   17, 2020. In the intervening two months, with Lutronic’s knowledge and on its behalf, and in

19   violation of his duty of loyalty and his contractual obligations to Cutera, Laber started soliciting

20   and making arrangements to hire Cutera’s sales employees such that when Laber finally quit, his

21   scheme became obvious. He quit suddenly, with no notice, and had three other Cutera sales

22   employees join him in doing so.

23           Not content to stop there, Lutronic and Hwang encouraged Laber and the other former

24   employees to go after more Cutera employees. In fact, Lutronic has since hired 8 additional

25   employees in less than one month, and just yesterday hired another one, for a total of 13

26   employees in approximately one month.

27           Not only have Lutronic, Hwang and Laber orchestrated this mass defection of employees,

28   Lutronic’s employees have, in violation of applicable law and their Cutera agreements, stolen

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB   -1-
 1   Cutera trade secrets and subsequently destroyed Cutera information and evidence in order to hide

 2   their tracks. The evidence undisputedly shows that Lutronic’s employees kept their Cutera

 3   computers, copied thousands of files and folders to external storage devices before and after they

 4   left Cutera, and even after being advised by counsel not to access their Cutera computers or

 5   destroy evidence, they did just that.

 6           Because Lutronic’s unfair competition and its employees' theft of trade secrets are

 7   causing Cutera irreparable harm, it asks this Court to grant immediate relief until a preliminary

 8   injunction motion can be heard—a motion that will lay bare even more of Lutronic’s unlawful

 9   conduct.

10
     II.     STATEMENT OF FACTS
11
             A.       Lutronic Recruits and Induces Laber to Join With A Rich Contract; Laber
12                    Remains at Cutera as Ring Leader to Orchestrate Mass Defection of Cutera
                      Employees to Obtain Its Trade Secrets, and to Compete Unfairly
13
             Cutera is a medical device company that is engaged in the design, development,
14
     manufacture, marketing and servicing of laser and other energy-based aesthetics systems for
15
     practitioners across the world. Declaration of Shelby Eckerman (“Eckerman Decl.”) ¶ 2.
16
     Defendant Lutronic is also a medical device company and develops and manufactures aesthetic and
17
     medical laser systems. Id. ¶ 8. Every Cutera customer or potential customer is almost by
18
     definition a potential Lutronic customer because the customer has a need for the products both
19
     companies sell and for virtually every product Cutera sells into each vertical market, Lutronic has a
20
     competitive product. Id.
21
             Until January 17, Laber was Cutera’s EVP of Sales. Eckerman Decl. ¶¶ 3-4. Evidence
22
     suggests that Lutronic likely initiated contact with Laber as early as February 2019, at which point
23
     Laber added Hwang as a contact, and that Laber visited Lutronic on May 6, 2019. Declaration of
24
     Kevin Clarke (“Clarke Decl.”) ¶10. By November 10, 2019, Lutronic’s CEO, Hwang, and Laber
25
     appear to negotiated sufficiently that Hwang sent Laber a term sheet, pursuant to which Lutronic
26
     offered him a salary of $480,000 per year, a $220,00 per year minimum bonus guaranteed for
27
     2020 and 2021, “2% of the sales growth from previous year,” 100,000 option shares in the Korean
28
     parent, and 250,000 option shares in the U.S. company, a one year severance package, and change
     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB   -2-
 1   of control protection with accelerated vesting. Id.; Declaration of Ulrico Rosales (“Rosales Decl.”)

 2   ¶2. Notwithstanding his deal with Lutronic, Laber did not resign his Cutera employment, rather

 3   he stayed employed there until he quit without notice on January 17, 2020. Eckerman Decl. ¶ 3. At

 4   that same time the other three Former Cutera Employees quit without notice. Forensics

 5   investigation has uncovered Ms. Kim’s draft offer letter for Lutronic dated January 17, 2020,

 6   which is not even completed and asks her to “[PLEASE ADD]” a description of her job duties, but

 7   notes that she will be discussing her variable compensation with the Chief Commercial Officer, i.e.

 8   Laber. Rosales Decl. ¶3. Since January 17, 2020, nine other sales personnel in Laber’s sales

 9   organization have quit Cutera to join Lutronic. Eckerman Decl. 29. On February 19, 2020,

10   Lutronic hired another employee, bringing to 13 the number of Cutera hires since January 17,

11   2020. Rosales Decl. ¶4.

12
             B.       Cutera Believes that Lutronic’s Employees Misappropriated Cutera Trade
13                    Secrets While Still Employed with Cutera, As Well as While Employed By
                      Lutronic; Lutronic’s Employees Also Deleted Cutera Trade Secret
14                    Information And Destroyed Evidence Relevant To This Case

15           While no discovery has occurred to date, Cutera’s forensic expert, Lighthouse, has

16   conducted a preliminary forensic analysis of the Former Cutera Employees’ Cutera-owned

17   laptops. Clarke Decl. ¶ 8. The search of Laber’s laptop hard drive revealed that USB external

18   storage devices were connected to the laptop on both January 17, 2020 and January 27, 2020,

19   and Laber likely transferred individual files and folders from the laptop to the external devices

20   on one or both of these occasions. Id. ¶ 10. The forensic search also demonstrated that 116

21   GB of data had been deleted between January 19, 2020 and January 31, 2020, which could

22   be the equivalent of more than nine million printed pages. Id. The deleted data included local

23   versions of iChat messages, specifically chats with other employees who resigned the same day

24   as Laber, including Kim and Baker. Id. Laber’s deletion activity was deliberate as his Google

25   search history showed that January 27, 2020 (ten days after he quit Cutera and was supposed to

26   have returned to his employer all of its property and documents) he actually studied how to

27   delete certain information. His searches included: “clear escents [sic] in excel”, “cler [sic]

28   imessage from mac”, “remove all imessages from mac” and “delete recent document in office for

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB   -3-
 1   mac.” Id. These Google searches are consistent with the deletion activity observed on the laptop.

 2   Id.

 3               Lighthouse’s forensics also establishes that Laber synchronized several documents to an

 4   online iCloud account. Id. Examples of files include “Copy of sales demo June w

 5   pricing.xlsx.icloud”, “Budget 2020 $1 v1-22-20.xlsc.icloud”, “Cutera NDA/. Cutera Customer

 6   NDA.docx.icloud”, “TS3D Project/.Trusculpt financial model Marina.xlsx.icloud”, “Secret RF

 7   Image/.NA DCMS_2017_Plan_FINAL_3.31.17.pdf.icloud,” and “Old-Mail-

 8   ICLOUD/Inbox.mbox/.mbox.icloud.” Id.

 9               Lighthouse’s examination of Yannocone’s hard drive reveals that he connected a USB

10   external storage device to the laptop on January 7, 2020, and approximately 20 folders

11   containing 3.16 GB of data (approximately 262,000 printed pages) were copied to the device. Id.

12   ¶ 11. Folders transferred to the device included the following titles: “2019 Price List &

13   Commissions”, “2019 rep info”, “Coolsculpting accounts”, “marketing”, “pitches”,

14   “presentations”, “region business plans”, “top leads,” which appear to be Cutera material. Id.

15   Yannocone also deleted Cutera information from the laptop on January 27, 2020 (10 days after

16   he quit), including documents entitled “Cutera Lasers Year End Discount” and “Greenway

17   pitch.” Id. The forensic analysis found that on January 25, 2020, various files on the laptop were

18   accessed minutes before a generic USB flash drive was connected to the laptop, including files

19   appearing to contain Cutera information, such as “jyannocone/Desktop/NA

20   ASM_2015_Plan_FINAL_2.25.pdf” and “jyannocone/Desktop/NA

21   ASM_TM_2017_Plan_FINAL_TEAM_NY_4.27.17.pdf.” Id.

22             Lighthouse has determined that Kim connected a two terabyte “LaCie” USB external device

23   to her laptop on January 27, 2020 (10 days after quitting). Id. ¶ 12. For reference, the internal

24   hard drive of the computer is only 500GB, meaning the external hard drive Kim used has the

25   capacity to store four times the volume of data that the laptop’s drive is capable of storing. Id.

26   The folder structure on the external device includes a folder entitled “E:\cutera\Jina PC,”

27
           1
28             This figure has been redacted for confidentiality purposes.

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB      -4-
 1   suggesting the folder contains all or substantially all of the contents of Kim’s computer. Id.

 2   Another folder transferred to the external device is entitled “E:\cutera\Marketing” which, by its

 3   name, appears to be Cutera-related marketing. Kim (who reported to Laber) connected 16

 4   external USB devices to her computer after November 1, 2019 (during which time Laber was

 5   negotiating with Lutronic). Id. The forensic search of her computer showed that an exfiltration,

 6   i.e. removal or copying, of data of at least 250 GB likely occurred via Cloud, removable media,

 7   and email (which is nearly 21 million printed pages of data). Id. There is evidence that a folder

 8   entitled “E:\cutera\Jina PC\outlook_archive” was exfiltrated via an external media device,

 9   suggesting that the contents of Kim’s Cutera email archive was copied to an external device. Id.

10   The search also uncovered significant cloud activity via Dropbox. Id. Files uploaded to a

11   personal Dropbox account on January 17, 2020 (her last day, and date of her draft offer letter)

12   include “C:/Users/jkim/Dropbox (Personal)/2020 Cutera NSM Short-v3.m4v ,”

13   “C:/Users/jkim/Dropbox (Personal)/cutera – marketing”, “C:/Users/jkim/Dropbox

14   (Personal)/cutera/NSM pics 2020”. Id. The artifacts associated with these files indicate that this

15   activity occurred between January 14, 2020 and January 17, 2020. Id. Finally, there is evidence

16   of a mass deletion of files from the laptop on January 28, 2020. Id.2

17           The initial search on Baker’s computer revealed that he connected several external media

18   devices to the laptop, the most recent being a one TB LaCie external device last connected on

19   January 19, 2020 (2 days after quitting). Id. ¶ 13. There is evidence of several files and folders

20   created on the LaCie external device on January 17, 2020 that appear to be Cutera-related,

21   including “D:\Competition”, “D:\Pricing”, “D:\Sales Bible”, “D:\Trusculpt”, “D:\WORKSHOP”,

22   and “D:\XEO.” Id. Further, there is evidence of deletion of files as recently as January 18, 2020,

23   including files such as, “C:\Users\jbaker\Desktop\Secret”, “C:\Users\jbaker\Desktop\Trusculpt”,

24   “C:\Users\jbaker\Desktop\Advanced Sales.pptx” and “Copy of All truSculpt 3D and iD

25   Customers.xlsx”, “C:\Users\jbaker\Desktop\outstanding deals.xlsx”, “Fwd Current

26
         2
27        Alarmingly and suspiciously, Kim’s attorneys say that on January 31, she “lost” an external
     drive containing Cutera information while on a plane, without explaining why she had it with her
28   14 days after quitting. Rosales Decl. ¶11.

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB   -5-
 1   customers.msg”, “2015.02.23 North America Price List.pdf ,” “RSM Forecast Worksheet.xlsx”,

 2   “Baker - Rep Forecast Hit List.xlsx.” Id.3

 3           In sum, the forensic search conclusively revealed that all laptops were accessed after the

 4   individuals resigned from employment with Cutera and that data on the laptops was manipulated,

 5   including, but not limited to, by being transferred off of the laptops and/or deleted from the laptops.

 6   Id. ¶ 15.

 7           C.      Cutera Has Invested Significant Resources Developing Its Trade Secrets.

 8           Cutera has invested substantial time, money and resources identifying, qualifying, and

 9   validating promising sales leads, designing specifications for prospective customers, formulating

10   technical solutions to address its customers’ needs, and developing and marketing its technology.

11   Eckerman Decl. ¶9. Much of Cutera’s success is related to its research and analysis of the market,

12   resulting in significant amounts of trade-secret and proprietary information of incalculable value,

13   and key to the success of its sales department. Id.

14           Cutera also invests substantial sums of money in the recruiting, hiring, training, and

15   retaining of its employees, including its sales personnel. Id. The marketplace for trained and

16   experienced sales people is very competitive, and Cutera therefore invests significant sums to

17   attract and retain the best sales talent. Id. Cutera’s contractual relationships with sales personnel

18   represent a probable future economic benefit or advantage to Cutera. Id.4

19
         3
20        Forensic work is ongoing. Another Cutera employee that quit without notice on January
     25, 2020, also sent Cutera information to her personal email account. Clarke Decl. ¶ 14.
21
         4
           The Trade Secret Information Cutera has developed and possesses is set forth in significant
22   detail in the Eckerman Declaration paragraph 10. It includes (1) confidential customer
     information; (2) employee information not available to the public or to its competitors, including
23   the names, addresses, telephone numbers, qualifications, experience, sales track record, incentive
     compensation, compensation expectation, and other valuable information pertaining to these
24   employees; (3) confidential sales reports containing detailed customer pricing information for
     specific customers, customer discounting information, and ordering information for Cutera
25   products; (4) confidential market analysis and forecasting reports containing proprietary analyses
     of specific market trends, market pricing information trends, and target markets for selling
26   Cutera products based on market conditions and financial analysis; (5) business analysis reports
     containing multi-year strategic plans, marketing plans, and projections for targeting and
27   expansion of specific markets for selling Cutera products; (6) price and cost information,
     including current manufacturing and vendor costs, labor costs, overhead, profit margins,
28   employee salaries, employee bonus and/or commissions information; and (7) product
     information, including product specifications and features, development plans, including for new
                                                                                           (continued...)
     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB  -6-
 1

 2              Cutera stores confidential information and trade secrets on its computer servers, and also

 3   maintains a database to manage sales contacts and data on www.salesforce.com. Eckerman

 4   Decl. ¶ 15. This database includes information regarding potential customer and current

 5   customer account and contact information including names, emails, addresses and phone

 6   numbers. Id. It also includes physician cell phone numbers which are extremely valuable for

 7   marketing campaigns and end-of-year promotions, as well as account contact history related to

 8   service and system deals and pricing. Id. The database also contains such information relating to

 9   each Cutera sales representative, including the employee’s contact information. Id. The

10   information that Cutera keeps on this database is highly confidential, proprietary, valuable, and

11   key to the success of Cutera and its sales employees. Id.

12              Cutera’s Trade Secret Information is not readily ascertainable or generally known to those

13   who can obtain economic value from their disclosure or use (including Cutera’s competitors or

14   others in the industry). Id. at ¶11. The disclosure of this Trade Secret Information to Lutronic or

15   any other competitor would permit that competitor to more effectively compete without having to

16   incur the significant time, effort and expense incurred by Cutera, thus providing a significant

17   market advantage for the Cutera competitor. Id. Cutera values and carefully safeguards its

18   proprietary and trade secret information from disclosure to the general public and its competitors. Id.

19   at ¶12. Indeed, Cutera has expended much effort to protect the secrecy of its trade secret information.

20   Id.5

21
            (...continued from previous page)
22   products, new product launch dates and schedules, pipelines, product reliability information, and
     roadmaps. Id. ¶ 10
23
            5
           Cutera’s efforts include the following: (1) having all new employees sign a confidentiality
24   agreement in which they contractually promise to maintain Cutera’s trade secret information;
     (2) requiring employees upon terminating their employment with Cutera, to deliver to Cutera (and
25   not keep in their possession, recreate or deliver to anyone else) any and all Cutera documents and
     property, including Cutera’s trade secret information.; (3) developing written and enforced Company
26   policies regarding confidentiality; (4) receiving annual training to re-emphasize the importance of
     confidentiality; (5) restricting physical access to Company facilities; (6) restricting access to
27   Company electronic information and data, including use of periodically changing passwords;
     (7) implementing a document destruction policy; (8) reminding employees, at the time of their
28   termination of employment, of their contractual obligations to Cutera; and (9) taking all reasonable
     and necessary steps to legally safeguard Cutera’s rights to its trade secret information. Id. ¶ 12.
                                                                                                 (continued...)
     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB      -7-
 1

 2           D.      Cutera Entrusted the Former Cutera Employees With Trade Secrets and
                     They Were Obligated to Protect Cutera’s Trade Secret Information
 3
             Because of their positions and roles with Cutera, Laber, Yannocone, and Baker regularly
 4
     accessed Cutera’s salesforce database as a part of their employment duties. Id. ¶ 16. Moreover,
 5
     each of the Former Cutera Employees had regular and extensive access to Cutera’s confidential
 6
     and proprietary trade secrets. As the information identified by Lighthouse reveals, they had
 7
     access to not only technical information related to Cutera’s medical aesthetic products, but non-
 8
     public marketing and sales information, product roadmap and launch information, pricing
 9
     information, and confidential information relating to Cutera’s customers and sales employees. Id.
10
     Each had information relating to how Cutera divided up its sales territories for optimal sales
11
     results, how it compensated its sales personnel and managers, as well as Cutera’s incentive
12
     compensation plans. Id. Cutera provided the Former Cutera Employees access to this Cutera
13
     Trade Secret Information expressly for use in the performance of their respective jobs in the
14
     Cutera sales organization. Id. As is customary in technology and medical device companies, each
15
     of the Former Cutera Employees signed a Confidentiality Agreement (“Agreement”) pursuant to
16
     which the employees agreed to protect and keep confidential Cutera’s trade secrets. Eckerman
17
     Decl. ¶ 14, Exh. C-F6.
18

19
            (...continued from previous page)
20   Cutera must maintain the strict confidentiality of its trade secrets to preserve its competitive
     advantage in the marketplace. Id.
21
         6
           The Agreement provided that (i) during and after their employment they would protect, hold
22   in strict confidence, and not use (except for Cutera’s benefit) Cutera’s Trade Secret Information,
     and (ii) upon terminating their employment with Cutera, they would deliver to Cutera (and
23   would not keep in their possession, recreate or deliver to anyone else) any and all Cutera
     documents and property, including Cutera’s Trade Secret Information. Id. ¶ 14. Laber, Baker
24   and Yannocone also agreed that (iii) during the term of their employment with Cutera they
     would not engage in any other employment, occupation, consulting or other business activity
25   directly related to the business in which Cutera was involved, and would not engage in any other
     activities that conflicted with their obligations to Cutera; (iv) they would sign and deliver to
26   Cutera a “Termination Certification” confirming certain obligations to Cutera; and (v) for a
     period of 12 months, they would not use Cutera trade secrets to solicit Cutera’s employees to
27   leave their Cutera employment. Id. The Confidentiality Agreements further provided that the
     confidential information included, but was not limited to, information that related to the business
28   of Cutera that was not generally known to the public, including information regarding Cutera’s
     research, product plans, products, services, customer lists and customers, markets, software,
                                                                                            (continued...)
     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB     -8-
 1   III.    ARGUMENT

 2           To obtain preliminary injunctive relief, a party must show: (1) a likelihood of success on

 3   the merits; (2) a likelihood of irreparable harm to the moving party in the absence of preliminary

 4   relief; (3) that the balance of equities tips in the favor of the moving party; and (4) that an

 5   injunction is in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20

 6   (2008); see Stuhlbarg Int’l. Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir.

 7   2001) (analysis for TROs and preliminary injunctions). An injunction can issue to “prevent any

 8   actual or threatened misappropriation” of a trade secret. 18 U.S.C. §1836(b)(3)(A).

 9           A.       Cutera’s Is Likely to Succeed on the Merits

10           Cutera is likely to convince the trier of fact that Lutronic and Former Cutera Employees

11   have misappropriated or threaten to misappropriate Cutera’s trade secrets for Lutronic’s benefit.

12   Misappropriation of a trade secret is defined as (a) “acquisition of a trade secret of another by a

13   person who knows or has reason to know that the trade secret was acquired by improper means”;

14   or (b) “disclosure or use of a trade secret of another without express or implied consent by a

15   person who used improper means to acquire knowledge of the trade secret ….” 18 U.S.C. §

16   1839(5). Information is considered a trade secret if it: (a) derives independent economic value,

17   actual or potential, from not being generally known to another person who can obtain economic

18   value from the disclosure or use of the information, and (b) its owner has made reasonable efforts

19   to maintain its secrecy. 18 U.S.C. § 1839(3).

20                    1.      Lutronic’s Employees Have, or Threaten to, Misappropriate Cutera’s
                              Valuable Trade Secret Information
21
             As set forth in detail above and in the declarations filed in support, Cutera’s Trade Secret
22
     Information stored on its salesforce.com database includes information regarding potential
23
     customer and current customer account and contact information including names, emails,
24
     addresses, and phone numbers, physician cell phone numbers, and other highly confidential
25

26

27          (...continued from previous page)
     developments, inventions, processes, technology, as well as financial or other business
28   information. Eckerman Decl. Exhs. C-F.

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB   -9-
 1   information. Eckerman Decl. ¶ 15. This data is valuable to any competitor given the wealth of

 2   information relating to accounts and historical deals, including pricing. Id. Cutera has invested

 3   substantial time, money and resources identifying, qualifying, and validating promising sales leads,

 4   designing specifications for prospective customers, formulating technical solutions to address its

 5   customers’ needs, and developing and marketing its technology. Id. ¶ 9.

 6           The non-public customer, business and product information Cutera is seeking to protect

 7   derives independent economic value from not being generally known to the public. Id. ¶ 11. As

 8   discussed above, it includes pricing lists and information, budgets, product information and plans,

 9   customer information, marketing plans and information, business plans, discount information, sales

10   plans, compensation information, and competition information. The disclosure to Lutronic of

11   Cutera Trade Secret Information by the Former Cutera Employees would permit Lutronic to more

12   effectively compete without having to incur the significant time, effort and expense incurred by

13   Cutera, thus providing a significant market advantage. Id. 7

14           Case law makes clear that they information at issue constitutes protectable trade secrets.

15   See Courtesy Temp. Serv., Inc. v. Camacho, 222 Cal. App. 3d 1278, 1287-88 (1990) (customer

16   lists and information, as well as negative research); Morlife, Inc. v. Perry, 56 Cal. App. 4th 1514,

17   1521 (1997) (same); Silvaco Data Sys.s v. Intel Corp. 184 Cal. App. 4th 210 (2010), disapproved

18   on other grounds by Kwikset Corp. v. Superior Court, 51 Cal 4th 310 (2011) (customer

19   preferences); Morton v. Rank Am., Inc., 812 F. Supp. 1062, 1073-74 (C.D. Cal. 1993), (supplier

20   lists, “negative” research, financial information, operational information, marketing strategies

21   and methods, advertising and promotion information); Whyte v. Schlage, Lock Co., 101 Cal.

22   App. 4th 1443 (2002) (pricing, profit margins, cost information, payment terms, marketing

23   research, strategic plans, plans, and techniques, such as marketing concessions and promotional

24
         7
           For example, if a competitor received Cutera’s confidential pricing information, it could
25   under-cut Cutera on pricing. Id. ¶ 16. If it combined this knowledge with confidential
     information on the companies that intended to purchase products in a specific time period, the
26   competitor could unfairly accelerate its own sales progress, avoid substantial lead generation
     efforts, and under-cut Cutera on pricing in the sale. Id. Similarly, if a competitor became aware
27   of potential sales leads without actually prospecting and working to develop those leads, it would
     put Cutera at a distinct disadvantage and it would likewise create a clear advantage for the
28   competitor. Id.

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB   -10-
 1   discounts); MAI Sys. Corp. v. Peak Comput., Inc., 991 F.2d 511, 520-23 (9th Cir. 1993)

 2   (databases); Hilderman v. Enea TekSci, Inc., 551 F. Supp. 2d 1183, 1202 (S.D. Cal. 2008)

 3   (pricing and employee lists, denying summary judgment motion because triable issue existed

 4   regarding use of trade secrets in solicitation of engineers); Vacco Indus., Inc. v. Van Den Berg, 5

 5   Cal. App. 4th 34, 41-42, 50-51 (1992) (product plans and designs); Mattel, Inc. v. MGA Entm’t,

 6   Inc., 782 F. Supp. 2d 911, 962 (C.D. Cal. 2011) (stating that concepts for unreleased products

 7   can merit trade secret protection).

 8                    2.      The Forensic Evidence Shows the Former Cutera Employees Are
                              Misappropriating Cutera’s Trade Secrets or Threaten to Do So
 9
             While discovery has not even commenced, here there is a staggering amount of
10
     incriminating evidence showing that the Former Cutera Employees (now Lutronic’s employees)
11
     have acted unlawfully and should not be trusted. They have unequivocally transferred and deleted
12
     data from Cutera’s computers both shortly before and after leaving Cutera. They did so even after
13
     being told by Cutera’s counsel not to access the computers or delete information Eckerman Decl. ¶
14
     17. Laber, for example, uploaded several Cutera documents to his iCloud account. Clarke Decl. ¶
15
     10. One document, entitled “NA ASM_TM_2019_Plan.pdf”, is the 2019 Compensation plan for
16
     an ASM (Area Sales Manager) and TM (Territory Manager). Eckerman Decl. ¶19. This file
17
     contains the company’s most recent fiscal year’s compensation plan for its sales managers; such
18
     information is not in the public domain and Cutera, of course, does not want its competition to
19
     understand how it compensates, incentivizes, and retains its valuable sales talent. Id. Lutronic’s
20
     access to this information puts Cutera at a disadvantage, as Lutronic can now model its future
21
     compensation plans off Cutera’s plans to attract talent away from Cutera.8 Id. Another
22
     document, entitled “Copy of Dec Level 5 Deals 1.13”, contains highly confidential and valuable
23
     sales information, as Level 5 deals reflect the lowest level pricing the company would allow and
24
     require EVP Sales and President approval. Id. Yet another document, entitled “Q3 2019 Final 4”,
25
     contains highly sensitive and proprietary business and financial information, as it appears to be a
26

27
         8
           In fact, to date, in addition to the Former Cutera Employees, Laber and Lutronic have
28   solicited and hired 10 other Cutera sales employees to leave Cutera and join Lutronic. Id.

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB   -11-
 1   third quarter financial update that provides information on Cutera’s third quarter financial

 2   performance including budget, forecasts, regional performance, system performance, and

 3   consumable performance.9 Id. There is also evidence that Laber uploaded a document entitled

 4   “Budget 2020 $__ v1-22-20.xlsc.icloud” (redacted) to his iCloud account. Id. The document

 5   appears to show Cutera’s 2020 budget information; the details of Cutera’s 2020 budget are

 6   extremely sensitive as they address sales and marketing spend, research and development spend,

 7   and by proxy, Cutera’s corporate objectives. Id. If Lutronic has access to Cutera’s 2020

 8   operating expense budget, Lutronic would have knowledge of the financial impact of running the

 9   Cutera organization in 2020, including amounts spent on travel, benefits, demo expense, and

10   sales meetings, etc. Id. Cutera’s focus on our consumable business is critical to its future success.

11   Id.

12               Though Laber was undoubtedly the ringleader of the efforts to steal Cutera’s information,

13   the other Former Cutera Employees also took pains to copy data from their Cutera-owned

14   laptops and then cover their tracks. For example, Kim copied her entire computer onto a two

15   terabyte USB external drive ten days after her last date of employment with Cutera. Id. ¶ 26.

16   The forensic data also reveals evidence of a mass deletion of files from her Cutera-owned laptop

17   11 days after her last date of employment. Id. The forensic evidence demonstrates that Baker

18   transferred several files to an external device on his last day of employment that are Cutera-

19   related “D:\Competition”, “D:\Pricing”, “D:\Sales Bible”, and “D:\Trusculpt.” Id. ¶ 27. He also

20   deleted files from his Cutera laptop after he resigned. Id. The forensic evidence shows that

21   Yannoconne engaged in similar copying and deletion of data from his Cutera-owned laptop. Id.

22   ¶¶ 22-25.

23               Lutronic and the Former Cutera Employees are not entitled to the benefit of their bad acts

24   and all reasonable inferences should be made against them. It is undisputed that the Former Cutera

25   Employees all had access to Cutera’s Trade Secret Information while they were employed at

26   Cutera, including information relating to Cutera’s current and prospective customers and pricing.

27
           9
28             The quarter immediately preceding Laber’s departure. Id.

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB     -12-
 1   Eckerman Decl. ¶ 16. It is reasonable to infer that the Former Cutera Employees purposefully

 2   acquired Cutera’s confidential information expressly for use in their new employment and

 3   attempted to delete information in order to avoid detection10. The files accessed, copied, and

 4   deleted contain the “keys” to much of Cutera’s success and could be used by Lutronic to

 5   devastate Cutera’s ability to compete in the global marketplace. Id. ¶ 28.

 6            The forensic evidence also demonstrates that even while working for Cutera, Laber

 7   accessed Lutronic confidential information on Cutera’s network on January 16, 2020 (Clarke Decl.

 8   ¶ 10), evidencing that he had already shifted his allegiance to Lutronic. Because of Lutronic’s

 9   failure to provide reasonable assurances to Cutera regarding the Lutronic’s access to Cutera Trade

10   Secret Information, it is reasonable to infer that Lutronic is acting in concert with the Former

11   Cutera Employees to obtain and use Cutera’s Trade Secret Information. Rosales Decl. ¶ 15.

12            Cutera has discovered the theft of its Trade Secret Information relatively early and there

13   may still be time to prevent much of the damage if the Former Cutera Employees are ordered to

14   return all the stolen files and ordered not to use, or disclose to third parties, the contents of the

15   stolen files. Eckerman Decl. ¶ 18. Such an order will prevent Defendant from further damaging

16   Cutera by profiting from the use of Cutera’s confidential information and non-confidential

17   proprietary information.

18            B.      Cutera Will Be Irreparably Harmed If An Injunction Does Not Issue

19            Here, Lutronic and the Former Cutera Employees are aggressively and blatantly

20   misappropriating Cutera’s trade secrets, including using that information to solicit and hire its

21   employees, and to secure yet additional trade secrets impermissibly, all to Cutera’s ongoing

22   detriment. The files and information Lutronic’s employees have stolen from Cutera detail

23   substantial valuable and proprietary information, including information about compensation

24   plans, important customer information, market plans, business plans, costs, pricing and other

25   vital information. If used against Cutera, the effects could be devastating. Injunctive relief is

26
         10
27         In fact, the forensic analysis demonstrated that on January 27, 2020 Laber searched Google
     for how to “remove all iMessagses from mac” and “delete recent document in office for mac.”
28   Clarke Decl. ¶10.

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB   -13-
 1   highly appropriate here precisely because Trade Secret Information is being misused by former

 2   Cutera employees with a current competitor, which unlawful conduct exposes Cutera to

 3   immeasurable damages and irreparable harm. Imi-Tech Corp. v. Gagliani, 691 F. Supp. 214, 231

 4   (S.D. Cal. 1986) (“[i]rreparable injury is also shown by the evidence of Imi-Tech’s investment of

 5   time and money in the development of the secret processes misappropriated by defendants . . .

 6   since harm to Imi-Tech’s competitive position lacks any adequate remedy at law”).

 7           The Former Cutera Employees’ misconduct has threatened market advantages that Cutera

 8   has expended substantial resources and efforts to create. It has lost at least 13 employees and

 9   potentially thousands of files and folders that Lutronic’s employees have deleted and destroyed.

10   Moreover, with access to the market and competitive product information being critical to a market

11   advantage, every day that Lutronic and the Former Cutera Employees are permitted to continue

12   possessing and utilizing Cutera’s trade secrets results in increasing but unascertainable harm to

13   Cutera. Thus, the irrefutable evidence shows that the Former Cutera Employees’ retention and use

14   of Cutera’s trade secret information constitutes immediate, irreparable harm to Cutera, warranting

15   immediate injunctive relief.

16           In view of the Former Cutera Employees’ deceptive practices of stealing tens-of-

17   thousands of computer files and transferring them amongst highly mobile personal USB devices,

18   it is highly likely the Former Cutera Employees will conceal the stolen computer files unless this

19   Court grants this motion and allows Cutera’s forensic expert to copy data from the Former

20   Cutera Employees’ computers and USB devices. This may be Cutera’s only opportunity to

21   obtain this information. Cutera is simply seeking to preserve evidence and to prevent

22   dissemination of its confidential and proprietary information.

23           C.       The Balance of Equities Tips In Cutera’s Favor.

24           As discussed above, Cutera will suffer immediate and irreparable injury if this application

25   is not granted. An injunction will not prevent Lutronic from continuing to employ the Former

26   Cutera Employees indefinitely or cease from conducting business. Rather, it will only ensure that

27   Defendant obeys the law and ceases the wrongful acts identified above. Regardless, Lutronic’s

28   employees have brought these consequences on Lutronic by their egregious conduct. If an

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB   -14-
 1   injunction is not issued however, Cutera’s competitive position risks being undermined. Indeed,

 2   courts have consistently held that immediate injunctive relief is necessary to prevent

 3   irreparable injury to a plaintiff whose former employees have misappropriated their trade

 4   secrets because damages alone cannot provide an adequate remedy. See, e.g., FMC Corp. v.

 5   Taiwan Tainan Giant Indus. Co., 730 F.2d 61, 63 (2d Cir. 1984) (noting that the loss of a trade

 6   secret cannot be measured by money damages). In sum, the irreparable harm to Cutera absent an

 7   injunction clearly outweighs any harm to Defendant.

 8           D.       An Injunction Is In The Public Interest.

 9           The public interest analysis requires the court consider “whether there exists some critical

10   public interest that would be injured by the grant of preliminary relief.” Hybritech Inc. v. Abbott

11   Labs., 849 F.2d 1446, 1458 (Fed. Cir. 1988). “When the reach of an injunction is narrow, limited

12   only to the parties, and has no impact on non-parties, the public interest will be ‘at most a neutral

13   factor in the analysis rather than one that favor[s] [granting or] denying the preliminary

14   injunction.’” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1138-39 (9th Cir. 2009) (quoting Bernhardt

15   v. L.A. Cnty., 339 F.3d 920, 931 (9th Cir. 2003)).

16           Here, the impact of granting a temporary restraining order is limited to the parties and the

17   key Former Cutera Employees. The general public does not have any significant interest as there

18   is no indication that the impact will reach beyond the parties and injure the public in any fashion.

19   To the extent the public has any interest in this matter, the public interest favors a temporary

20   restraining order as laws forbidding trade secret misappropriation must be respected and enforced.

21   Accordingly, this factor also supports the granting of a temporary restraining order.

22           E.       An Order Is Required To Prevent The Destruction Of Essential Evidence.

23           Cutera respectfully suggests that an evidence preservation order is needed to preserve the

24   status quo and to provide Cutera with a full opportunity to reveal the full extent of Defendant’s

25   illegal actions. The preservation (and ultimately search of) all computers and other electronic

26   storage devices, emails, and other data (electronic or otherwise) is essential. Cutera requests that

27   an Order that all evidence relating to Defendant’s misconduct be preserved.

28

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB     -15-
 1   IV.     CONCLUSION

 2           For the foregoing reasons, the Court should grant Cutera’s application for a temporary

 3   restraining order and order to preserve evidence.

 4   Dated: February 20, 2020                             WILSON SONSINI GOODRICH & ROSATI
                                                          Professional Corporation
 5

 6                                                        By: __/s/ Ulrico S. Rosales_______________
                                                                Ulrico S. Rosales
 7                                                              Meaghan Snyder

 8                                                        Attorneys for Plaintiff
                                                          CUTERA, INC.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MEM OF P&A ISO TRO CASE NO. 2:20-CV-00235-KJM-DB    -16-
